MEMORANDUM***
Atma Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the credibility findings of the BIA under the “substantial evidence” standard. See Singhr-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999). To the extent the BIA adopted the IJ’s findings and reasoning, we review the IJ’s decision as if it were the decision of the BIA. Id. at 1150. We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determinations based on, inter alia, inconsistencies between Singh’s testimony, asylum application, and submitted declarations. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004); Singhr-Kaur, 183 F.3d at 1151-52. Singh has not shown that any of the documentary evidence presented compelled a contrary conclusion in order to overcome the special deference accorded to credibility determinations. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Because Singh did not testify credibly, he did not establish eligibility for asylum. See Mejiar-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997). It follows that he failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Finally, the BIA properly denied relief under the Convention Against Torture (“CAT”) given that Singh relied on testimony deemed incredible to support his request for CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.